NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

    DONALD G. JONES, REBECCA B. DUWELL,
              Plaintiffs-Appellants

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-1798
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-01044-EGB, Senior Judge Eric G.
Bruggink.
                ______________________

                 Decided: July 11, 2016
                ______________________

    DONALD G. JONES, REBECCA B. DUWELL, Tyrone, GA,
pro se.

    NATHANAEL YALE, Commercial Litigation Branch, Civ-
il Division, United States Department of Justice, Wash-
ington, DC, for defendant-appellee. Also represented by
ROBERT C. MIZER, ROBERT E. KIRSCHMAN, JR., SCOTT D.
AUSTIN.
                 ______________________
2                                                JONES   v. US



    Before PROST, Chief Judge, SCHALL, and CHEN, Circuit
                         Judges.
PER CURIAM
    The appellants in this case, Donald Jones and Rebec-
ca Duwell, allege to have owned a portfolio of real estate
that was damaged during Hurricane Katrina. They filed
several lawsuits in the Northern District of Georgia and,
over the course of litigating these suits, received several
negative rulings. This appeal arises from a suit in the
United States Court of Federal Claims (Claims Court),
alleging a number of causes of action related to supposed
mistreatment during the course of Mr. Jones and Ms.
Duwell’s litigation in the Northern District of Georgia.
Specifically, they alleged that the clerk of the court erred
in assigning their trial judges, that these assigned judges
erred in not recusing themselves, and that these judges
erred in various rulings. Mr. Jones and Ms. Duwell bring
claims under 5 U.S.C. §§ 2101–04; 18 U.S.C. §§ 241 and
242; 42 U.S.C. § 2000d, 2000d-1, and 2000d-2; unspecified
conspiracies related to 28 U.S.C. §§ 144 and 455; unspeci-
fied whistleblower protections; Federal Rule of Civil
Procedure 4; and Article III and the 5th and 14th
Amendments of the U.S. Constitution. J.A. 47–48. The
Claims Court found itself not to have jurisdiction over
Mr. Jones and Ms. Duwell’s complaint, which it found to
allege no claim within its jurisdiction. It further found the
complaint to essentially call for the Claims Court to
review the actions of another court, a matter outside of its
jurisdiction. Because we agree with the Claims Court on
both points, and because we find none of the appellants’
arguments persuasive, we affirm.
                        DISCUSSION
    We have jurisdiction over this appeal under 28 U.S.C.
§ 1295(a)(3).
JONES   v. US                                             3



    The appellants filed an informal brief and the gov-
ernment responded to that brief. After this case was fully
briefed informally, the appellants moved for leave to
withdraw their informal brief and replace it with a formal
brief. We granted that motion. The formal brief that the
appellants filed is deficient. We waive those deficiencies
and consider this formal brief in reaching our decision.
Although the government has not yet had an opportunity
to respond to the appellants’ formal brief, we find that the
informal and formal briefing currently before us fully
explains the issues the appellants raise such that we may
dispose of this appeal now.
    We review the Claims Court’s dismissal for lack of
subject-matter jurisdiction de novo. Kam-Almaz v. United
States, 682 F.3d 1364, 1367–68 (Fed. Cir. 2012). We must
accept as true all allegations of fact Mr. Jones and
Ms. Duwell make and draw all reasonable inferences in
their favor. Trusted Integration, Inc. v. United States, 659
F.3d 1159, 1163 (Fed. Cir. 2011) (citation omitted). Mr.
Jones and Ms. Duwell bear the ultimate burden of estab-
lishing jurisdiction; thus their complaint must allege facts
sufficient to articulate a claim within the Claims Court’s
jurisdiction. Kam-Almaz, 682 F.3d at 1367–68; Taylor v.
United States, 303 F.3d 1357, 1359 (Fed. Cir. 2002).
    The Claims Court properly dismissed the appellants’
case. The appellants failed to allege any taking, any
breach of contract, or any violation of a money-mandating
statute or regulation as would be required for jurisdiction
under the Tucker Act. 28 U.S.C. § 1491(a)(1); United
States v. Mitchell, 463 U.S. 206, 218 (1983); United States
v. Testan, 424 U.S. 392, 397 (1976). Additionally, they
ground their claims in the proposition that they were
wronged by various errors by federal judges. The Claims
Court does not have jurisdiction to review other judges’
decisions, even when a plaintiff couches its challenge of
those decisions as a claim for damages against the United
4                                               JONES   v. US



States. Joshua v. United States, 17 F.3d 378, 380 (Fed.
Cir. 1994).
    Mr. Jones and Ms. Duwell make several attacks on
the Claims Court’s dismissal. We find none persuasive.
    First, the appellants argue that the Claims Court im-
properly applied persuasive, not mandatory, precedent in
reaching its conclusion. We have reviewed the precedent
on which the Claims Court relied and conclude that it
appropriately applied binding precedent of this court and
the Supreme Court. We therefore reject this argument.
    Second, the appellants argue that their case raises an
issue over which the Claims Court has jurisdiction under
Bivens v. Six Unknown Named Agents of Federal Bureau
of Narcotics, 403 U.S. 388 (1971). Even assuming that the
appellants alleged a plausible Bivens claim, the Claims
Court lacks jurisdiction over such claims. Brown v. United
States, 105 F.3d 621, 624 (Fed. Cir. 1997).
    Third, Mr. Jones and Ms. Duwell argue that the
Claims Court failed to take into account a supposed RICO
claim in its dismissal of their case. None of their com-
plaints, however, alleges any claim related to RICO over
which the Claims Court could have jurisdiction. They
therefore fail to identify any error in the Claims Court’s
analysis.
    Fourth, Mr. Jones and Ms. Duwell argue that the
Claims Court failed to appropriately review de novo the
supposedly erroneous actions of the district courts. Be-
cause the Claims Court has no jurisdiction over claims
grounded in allegations that other courts erred, it appro-
priately determined itself to lack jurisdiction to review
these district courts’ decisions, de novo or otherwise. See
Joshua, 17 F.3d at 380. We therefore reject this argu-
ment.
                      AFFIRMED
JONES   v. US                                              5



                           COSTS
     Not only did the appellants file numerous lawsuits
that the court in the Northern District of Georgia found
“vexatious,” J.A. 58; they also filed a frivolous case re-
questing that the Claims Court do something it plainly
cannot do: review the decision of another court. After the
Claims Court dismissed their case, they pursued an
equally frivolous appeal to this court. In order to deter the
appellants from filing further vexatious and frivolous
litigation, and in order to help to defray the costs to the
taxpayers of defending against the appellants’ baseless
litigation, we award costs to the United States.